Exhibit 99(b) Page 1 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED AUGUST 3, 2014, AND JULY 28, 2013 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales August 3, July 28, % Over August 3, July 28, (Under) Net sales $ % % % Cost of sales % % % Gross profit ) % % % Selling, general and administrative expenses % % % Income from operations ) % % % Interest expense 68 ) % % % Interest income ) ) % ) % ) % Other (income) expense ) N.M. ) % % Income before income taxes ) % % % Income taxes* )% % % Net income $ % % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales August 3, July 28, % Over August 3, July 28, (Under) Income before income taxes (see above) $ ) % % % Adjusted Income taxes (2)* % % % Adjusted net income ) % % Adjusted net income per share-basic $ $ ) % Adjusted net income per share-diluted $ $ ) % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $45.7 million in net operating loss carryforwards as of April 27, 2014. Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 8 of 8. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 8 of 8. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page2 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS AUGUST 3, 2014, JULY 28, 2013, AND APRIL 27, 2014 Unaudited (Amounts in Thousands) Amounts Increase August 3, July 28, (Decrease) * April 27, Dollars Percent Current assets Cash and cash equivalents $ 15.1 % Short-term investments 2.2 % Accounts receivable ) ) % Inventories ) ) % Deferred income taxes ) ) % Income taxes receivable ) ) % Other current assets ) ) % Total current assets 0.2 % Property, plant & equipment, net 3.5 % Goodwill - 0.0 % Deferred income taxes 49.5 % Long-term Investments - 100.0 % Other assets ) ) % Total assets $ 2.1 % Current liabilities Current maturities of long-term debt $ - 0.0 % Accounts payable - trade ) ) % Accounts payable - capital expenditures - 100.0 % Accrued expenses ) ) % Income taxes payable - current 67 20.9 % Total current liabilities ) ) % Income taxes payable - long-term ) ) % Deferred income taxes ) ) % Line of credit 9 1.6 % Deferred compensation - 100.0 % Long-term debt , less current maturities ) ) % Total liabilities ) ) % Shareholders' equity 10.7 % Total liabilities and shareholders' equity $ 2.1 % Shares outstanding ) ) % *Derived from audited financial statements. Page3 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED AUGUST 3, 2, 2013 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts August 3, July 28, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets 47 39 Stock-based compensation 46 Deferred income taxes Gain on sale of equipment ) ) Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange (gains) losses ) 96 Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) Inventories ) ) Other current assets 40 ) Other assets ) Accounts payable ) Accrued expenses and deferrred compensation ) ) Income taxes ) 81 Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment Net cash paid for acquisition of assets - ) Purchase of short-term investments ) ) Purchase of long-term investments ) - Net cash used in investing activities ) ) Cash flows from financing activities: Excess tax benefits related to stock-based compensation 99 Repurchase of common stock ) - Dividends paid ) ) Proceeds from common stock issued - Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ (1)Free Cash Flow reconciliation is as follows: FY 2015 FY 2014 A) Net cash provided by operating activities $ B) Minus:Capital Expenditures ) ) C) Add:Proceeds from the sale of equipment D) Add:Excess tax benefits related to stock-based compensation 99 E) Minus:Purchase of long-term investments ) - F) Effects of exchange rate changes on cash and cash equivalents ) $ Page4 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED AUGUST 3, 2, 2013 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales August 3, July 28, % Over August 3, July 28, Net Sales by Segment (Under) Mattress Fabrics $ 12.2 % 56.3 % 54.4 % Upholstery Fabrics 3.9 % 43.7 % 45.6 % Net Sales $ 8.4 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ ) % 16.8 % 19.4 % Upholstery Fabrics ) % 16.6 % 17.8 % Gross Profit ) % 16.7 % 18.6 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ 8.4 % 6.0 % 6.2 % Upholstery Fabrics 5.7 % 10.4 % 10.2 % Unallocated Corporate expenses ) % 1.8 % 2.1 % Selling, General and Administrative Expenses 4.5 % 9.8 % 10.1 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ ) % 10.8 % 13.1 % Upholstery Fabrics ) % 6.2 % 7.6 % Unallocated corporate expenses ) ) ) % ) % ) % Operating Income ) % 7.0 % 8.5 % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics 5.6 % Upholstery Fabrics ) % Unallocated Corporate ) ) N/A Consolidated 1.6 % Depreciation expense by Segment Mattress Fabrics $ 6.1 % Upholstery Fabrics 15.4 % Depreciation expense 7.2 % Notes: (1) See pages 6 and 7 of this financial informationrelease for calculations. (2) The capital employed balances are as of August 3, 2014 and July 28, 2013. Page5 of 8 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED AUGUST 3, 2, 2013 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 10/27/2013 1/26/2014 4/27/2014 8/3/2014 8/3/2014 Net income $ Income taxes ) Interest income, net (3 ) Depreciation and amortization expense Stock based compensation 46 Adjusted EBITDA $ Quarter Ended Trailing 12 Months 10/28/2012 1/27/2013 4/28/2013 7/28/2013 7/28/2013 Net income $ Income taxes ) Interest expense, net 60 40 50 48 Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Page6 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE THREE MONTHS ENDED AUGUST 3, 2014 (Amounts in Thousands) (Unaudited) Operating Income Three Months Average Return on Ended Capital Avg. Capital August 3, 2014 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended August 3, 2014 As of the three Months Ended April 27, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 4 of this financial information release. (2) Return on average capital employed represents operating income for the three month period ending August 3, 2014 times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities,and income taxes receivable and payable. (3) Average capital employed was computed using the two periods ending August 3, 2014 and April 27, 2014. Page7 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE THREE MONTHS ENDED JULY 28, 2013 (Amounts in Thousands) (Unaudited) Operating Income Three Months Average Return on Ended Capital Avg. Capital July 28, 2013 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended July 28, 2013 As of the three Months Ended April 28, 2013 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 4 of this financial information release. (2) Return on average capital employed represents operating income for the three month period ending July 28, 2013 times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes receivable and payable. (3) Average capital employed was computed using the two periods ending July 28, 2013 and April 28, 2013. Page8 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE THREE MONTHS ENDED AUGUST 3, 2, 2013 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts August 3, July 28, Consolidated Effective GAAP Income Tax Rate (1 ) % % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% )% Consolidated Adjusted Effective Income Tax Rate (2 ) % % THREE MONTHS ENDED As reported As Adjusted As reported As Adjusted August 3, August 3, July 28, July 28, Adjustments Adjustments Income before income taxes $ Income taxes (3) $ ) $ ) Net income $ Net income per share-basic $ $ ) $ $ $ ) $ Net income per share-diluted $ $ ) $ $ $ ) $ Average shares outstanding-basic Average shares outstanding-diluted (1) Calculated by dividing consolidated income tax expense by consolidated income before income taxes. (2) Represents estimated cash income tax expense for our subsidiaries located in Canada and China divided by consolidated income before income taxes. (3) Adjusted income taxes calculated using the Consolidated Adjusted Effective Income Tax Rate as reflected above.
